DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/05/2022 has been considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  "a a shot tuning chamber" in lines 3-4 should read ".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "heating a polymeric device in an upstream device" in line 3.  It is unclear what the polymeric device in the upstream device is referring to.  Is the device made of a polymer? Or is the polymeric device the upstream device?  Neither the Specification nor the drawings references a polymeric device.  Examiner presumes polymeric device is in error and should read polymeric material.  This is consistent with paragraph 0075 which discloses “the method includes heating the polymeric material in the device to form the molten polymeric material”.  Hence, for examination purposes, polymeric device is interpreted to be polymeric material.
Claims 14-17 are rejected for dependence on claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klotzer (US 2002/0091169 A1).
Regarding claim 1, Klotzer discloses a method for operation of a molding system (Figure 1), the method comprising: 
flowing a molten polymeric material into a shot tuning chamber (section between melt pumps 14 and 17; paragraphs 0011-0012, extrusion mass of the polymer met is delivered by way of first melt pump; paragraph 0019, discloses section being separate and distinct from extruder) from an upstream device (extruder 1), wherein the molten polymeric material comprises a first temperature (paragraph 0012, initial processing temperature); 
adjusting at least a temperature within the shot tuning chamber to create a tuned molten polymeric material, wherein the tuned molten polymeric material comprises a second temperature (paragraph 0012, a single phase polymer melt is produced, then cooled to a desired temperature below its initial softening temperature); and 
flowing the tuned molten polymeric material into a mold cavity of a mold from the shot tuning chamber (die 18 in Figure 1; paragraph 0012, melt pump 17 delivers the polymer melt to die 18).
Regarding claim 2, Klotzer further discloses the second temperature is lower than the first temperature (paragraph 0012, a single phase polymer melt is produced, then cooled to a desired temperature below its initial softening temperature).
Regarding claim 3, Klotzer further discloses adjusting the temperature within the shot tuning chamber includes one or more of decreasing the temperature of the molten polymeric material in the shot tuning chamber and increasing the temperature of the molten polymeric material within the shot tuning chamber, thereby creating the tuned molten polymeric material (paragraph 0012, a single phase polymer melt is produced, then cooled to a desired temperature below its initial softening temperature).
Regarding claim 5, Klotzer further discloses the upstream device is an injection device or an extrusion device (extruder 1 in Figure 1).
Regarding claim 7, Klotzer further discloses distributing a blowing agent to the upstream device from a blowing agent delivery assembly (injection stage 9 in Figure 1; paragraph 0011, delivering a cell forming and comprising a…pump), wherein the molten polymeric material is a molten single phase solution having the blowing agent dissolved therein (paragraph 0012, a single phase polymer melt is produced).
Regarding claim 8, Klotzer teaches all the elements of claim 7 as discussed above and further discloses the blowing agent includes a physical blowing agent or a chemical blowing agent (paragraph 0024, discloses CO2 as the cell former).
Regarding claim 18, Klotzer discloses a molding system (Figure 1) comprising: 
a device (extruder 1) configured to receive a polymeric material and heat the polymeric material to form a molten polymeric material comprising a first temperature (paragraph 0011, heating elements that are separately adjustable to form a polymer melt; paragraph 0012, initial processing temperature); 
a shot tuning chamber configured to receive the molten polymeric material from the device (section between melt pumps 14 and 17; paragraphs 0011-0012, extrusion mass of the polymer met is delivered by way of first melt pump; paragraph 0019, discloses section being separate and distinct from extruder) and adjust at least a temperature of the molten polymeric material, wherein the temperature is adjusted from the first temperature to a second temperature, wherein the second temperature is lower than the first temperature (paragraph 0012, a single phase polymer melt is produced, then cooled to a desired temperature below its initial softening temperature).
Regarding claim 19, Klotzer further discloses the molten polymeric material comprises a dissolved blowing agent (paragraph 0011, delivering a cell forming) to form a molten single phase solution (paragraph 0012, a single phase polymer melt is produced).
Regarding claim 20, Klotzer further discloses the shot tuning chamber comprises a temperature control assembly comprising a coolant loop traversing a housing of the shot tuning chamber (cooling system 16 in Figure 1, surrounds shot tuning chamber; paragraph 0012).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klotzer.
Regarding claim 6, Klotzer teaches all the elements of claim 1 as discussed above and further discloses the upstream device is an injection device (extruder 1 in Figure 1) including a barrel (cylinder 4) housing a screw (twin screw 2) and adjusting a position of the screw in the barrel to regulate a flowrate of the molten polymeric material through the barrel and into the shot tuning chamber (paragraph 0011-0012).  
Klotzer does not disclose the injection device includes a tuning chamber valve or shot tuning chamber valve to regulate the flowrate into the shot tuning chamber.  However, Klotzer discloses the injection device includes a gear pump (14; paragraph 0012, gear pump) that regulates the flow of material from the barrel into the shot tuning chamber (paragraph 0012, first melt pump is connected…so that the extrusion mass of the polymer melt is delivered; by controlling melt pumps…the pressure [via flowrate] of the polymer melt is adjusted).  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill at the time of filing to provide a valve, in lieu of a gear pump as a matter of design choice for the same purpose of regulating a flowrate of the molten polymeric material into the shot tuning chamber.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klotzer, in view of Park (WO 2007/026257 A2).
Regarding claim 9, Klotzer, teaches all the elements of claim 8 as discussed above, but does not disclose the physical blowing agent is a supercritical fluid.
Park discloses a method of operating a molding system (Figure 1), comprising: flowing a molten polymeric material from an upstream device (extrusion barrel 1) into a tuning chamber (accumulator 12), adjusting a property of the molten polymeric material (page 13, lines 18-30; page 17, lines 19-20), and flowing the molten polymeric material into a mold (12).  Park further discloses injecting a physical blowing agent to the molten polymeric material within the upstream device (page 17, lines 7-12), the blowing agent being a supercritical fluid (page 15, lines 29-31; Table 1).  As both Klotzer and Park relate to foam molding methods and devices, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substituted the physical blowing agent disclosed by Park, as Park discloses this is suitable for foam mold.  This would constitute a simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klotzer, in view of Todesco (US 2013/0224508 A1).
Regarding claim 11, Klotzer teaches all the elements of claim 1 as discussed above but does not disclose varying a pressure within the mold cavity of the mold through operation of a moveable piston positioned with the mold cavity of the mold.
Todesco teaches a molding apparatus (Figure 1) and corresponding method for molding, comprising an injection device (injection apparatus 11) and a mold (die assembly 12) for receiving a molten polymeric material.  A mechanical apparatus (19) is coupled to the mold and varies pressure in the mold cavity (paragraphs 0133, 0141-142) by reducing the volume of the cavity through operation of a piston (25).  Reduction in the cavity volume therein allows reducing or removing occurrences of incomplete filling (paragraphs 0147-0147).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wu to incorporate the teachings of Todesco and provided a mechanical pressure adjustment assembly for the benefits as disclosed by Todesco.

Claim(s) 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klotzer, in view of Murphy (US 2016/0039162 A1).
Regarding claim 13, Klotzer discloses a method for producing a molded component, the method comprising:
heating a polymeric [material*] in an upstream device to form a molten polymeric material (extruder 1 in Figure 1; paragraph 0011, heating elements that are separately adjustable to form a polymer melt); 
flowing the molten polymeric material into a shot tuning chamber from the upstream device, wherein the molten polymeric material comprises a first temperature (section between melt pumps 14 and 17; paragraphs 0011-0012, extrusion mass of the polymer met is delivered by way of first melt pump; paragraph 0019, discloses section being separate and distinct from extruder; paragraph 0012, initial processing temperature); 
adjusting at least a temperature within the shot tuning chamber to create a tuned molten polymeric material, wherein the tuned molten polymeric material comprises a second temperature (paragraph 0012, a single phase polymer melt is produced, then cooled to a desired temperature below its initial softening temperature); and 
flowing the tuned molten polymeric material into a mold cavity of a mold from the shot tuning chamber (die 18 in Figure 1; paragraph 0012, melt pump 17 delivers the polymer melt to die 18).
Klotzer does not disclose producing a molded component for an article of footwear.  However, the production of footwear via foam injection molding is well known and conventional in the art.
Murphy discloses a molding system (100 in Figures 1-2) and corresponding method for forming footwear components (Figures 6-7; paragraph 0013), comprising: flowing a molten polymeric material (paragraph 0065) through an extruder (102), injecting the molten polymeric material with a blowing agent (paragraphs 0072), and injecting the molten polymeric material into a mold cavity to product the footwear component (152 in Figure 1; paragraph 0084-0085).  It would have been obvious for one of ordinary skill in the art to have molded an article of footwear as disclosed by Murphy since Murphy discloses molding said articles using foam molding systems and methods are conventional in the art.  Likewise, it would have obvious to modify the invention of Murphy with the teachings of Klotzer, specifically, in adjusting a temperature of the molten polymeric material prior to injecting into the mold cavity for the benefits disclosed by Klotzer (paragraph 0017, be controlled in terms of the cell former concentration…thereby resulting in control of the void fraction and cell density).
Regarding claim 15, Klotzer, as modified by Murphy, further discloses the second temperature of the tuned molten polymeric material is lower than the first temperature of the molten polymeric material (paragraph 0012 of Klotzer, a single phase polymer melt is produced, then cooled to a desired temperature below its initial softening temperature).
Regarding claim 17, Klotzer, as modified by Murphy, teaches all the elements of claim 13 and further discloses regulating a first flowrate of the molten polymeric material (paragraphs 0011-0012 of Klotzer) by adjusting a position of a screw (2 in Figure 1 of Klotzer) in a barrel housing (cylinder 4) of the upstream device.
Klotzer/Murphy does not disclose regulating the flowrate into a shot tuning chamber valve.  However, Klotzer discloses the injection device includes a gear pump (14; paragraph 0012, gear pump) that regulates the flow of material from the barrel into the shot tuning chamber (paragraph 0012, first melt pump is connected…so that the extrusion mass of the polymer melt is delivered; by controlling melt pumps…the pressure [via flowrate] of the polymer melt is adjusted).  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill at the time of filing to provide a valve, in lieu of a gear pump as a matter of design choice for the same purpose of regulating a flowrate of the molten polymeric material into the shot tuning chamber.

Claim(s) 4, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Klotzer, as modified by Murphy, as applied to claims 1 and 13 above, and further in view of Lawless (US 2019/0366607 A1).
Regarding claims 4, 10 and 14, Klotzer, as modified by Murphy, discloses all the elements of claims 1 and 13 but does not disclose adjusting a pressure within the mold cavity prior to or during the flowing of the tuned molten polymeric material from the shot tuning chamber into the mold cavity via a gas counter pressure (GCP) assembly and/or a mechanical pressure adjustment assembly coupled to the mold cavity.
Lawless teaches a molding apparatus (Figure 1) comprising: an injection device (barrel 48 and screw 36) and a mold cavity (44) for receiving a molten polymeric material.  A gas counter pressure assembly is coupled to the mold cavity to regulate the amount of pressure within the mold cavity which improves surface appearance of the molded article (paragraph 0017) and is more reliable than monitoring pressure exerted on the injection piston or screw of the injection device (paragraph 0010).  A person of ordinary skill in the art would have recognized that providing a gas counter pressure assembly to the mold, as disclosed in in Lawless, would have yield the predictable result of an improved process.  More reliable pressure monitoring would have been expected to improve controlling the melt pressure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a gas counter pressure assembly coupled to the mold cavity to regulate the amount of pressure within the mold cavity.  This would have yield the predictable result improved monitoring of the melt pressure.

Claim(s) 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klotzer, in view of Murphy, as applied to claims 1, 13 and 19 above, and further in view of Wei (US 2017/0113388 A1).
Regarding claims 12 and 16, Klotzer, as modified by Murphy, teaches all the elements of claims 1 and 13 and further discloses the shot tuning chamber comprises a thermoelectric heater and a thermoelectric cooler integrated within or coupled to a housing of the shot tuning chamber (heating and cooling systems 15, 16 in Figure 1; paragraph 0012 of Klotzer), but does not disclose the heater and cooler being thermoelectric.  It would have been obvious for one skilled in the art to use a thermoelectric heater or cooler as a matter of design choice for the same purpose of regulating the temperature.
Alternatively, Wei discloses the use of thermoelectric elements (30 in Figure 1) in a molding apparatus (10) to control a temperature of the mold surface (paragraphs 0050-0051).  Wei further discloses the thermoelectric devices can reduce the heat loss (paragraph 0004) and can act control temperatures more precisely using active feedback (paragraph 0015).  A person of ordinary skill in the art would have recognized using a thermoelectric heater or cooler would have yielded the predictable results of improved temperature control and resulted in an improved process.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized thermoelectric heating and cooling in the invention of Klotzer/Murphy.  This would yield the predictable result of more precise temperature control of the shot tuning chamber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue (US 4,678,420) discloses adjusting a temperature of molten material in a chamber downstream of an extruder (col. 6, lines 39-43).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIRAK NGUON/Examiner, Art Unit 1741                                                                                                                                                                                                        12/01/2022